Fourth Court of Appeals
                                           San Antonio, Texas
                                                 December 3, 2015

                                               No. 04-15-00319-CR


                                                 Bruce CARTER,
                                                    Appellant

                                                        v.
                                                    The State o
                                               The STATE of Texas,
                                                     Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR3505
                                 Honorable Ray Olivarri, Judge Presiding

                                                       ORDER
             The State’s Motion for Extension of Time to File the Brief has been GRANTED. Time is
      extended to January 4, 2016.

                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:             Mary Beth Welsh                                 H. Todd McCray
                Assistant Criminal District Attorney            Law Office H. Todd McCray
                Paul Elizondo Tower                             110 E. Nueva St.
                101 W. Nueva, Suite 370                         San Antonio, TX 78204
                San Antonio, TX 78205